Ragan, C.
The Lincoln Shoe Manufacturing Company sued George Seifert in the district court of Lancaster county on a subscription made by him to the capital stock of the manufacturing company. Seifert demurred to the petition on the grounds that the facts stated therein did not constitute facts sufficient to constitute a cause of action. The district court sustained this demurrer and dismissed the action of the manufacturing company, and it has prosecuted to this court a petition in error.
The facts of this case are the same as those in Lincoln Shoe Mfg. Co. v. Sheldon, 44 Neb., 279, and on the authority of that case the judgment of the district court rendered in this is reversed and the cause remanded.
Reversed and remanded.